9. Amendment of the Rules of Procedure in light of the Statute for Members (vote)
- Report: Friedrich
- Before the vote:
rapporteur. - (DE) Mr President, very briefly, this concerns the amendment of the Rules of Procedure in light of the new Statute from 2009. It strengthens the individual Member's right of initiative, creates more transparency, provides a clear definition of which files can be inspected, and offers what I believe to be an intelligent solution to the question of languages, so that the smaller languages will not be discriminated against. As we have not debated this issue, I think it is important that you should be informed about it. Thank you for your attention.